       Case 2:20-cv-05503-GJP Document 69 Filed 07/12/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENNETH TAGGART,

                       Plaintiff,
      v.                                      CIVIL ACTION
                                              NO. 20-5503
DEUTSCHE BANK NATIONAL TRUST
COMPANY, et al.,

                       Defendants.


                                     ORDER

      AND NOW, this 12th day of July 2021, it is hereby ORDERED that the

Hearing scheduled for July 13, 2021 has been CANCELLED.



                                          BY THE COURT:


                                           /s/ Gerald J. Pappert
                                          _____________________________
                                          GERALD J. PAPPERT, J.
